Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 1, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 14 of U.S. 11181994 in view of FALKENBURG (US 20120331546). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other.


Current Application
US 11181994 B2

a signal detecting circuit configured to detect a first electric signal received by one of the first and second electrodes in a first time period and a second electric signal received by one of the first and second electrodes during a second time period; and a processing circuit configured to receive the first electric signal from the signal detecting module to determine a first digital value based on the first electric signal to present a first digit of a digital sensing value of the first sensor in a numeral system based on N, where N is larger than 2. 

14. A touch sensitive processing method applicable to a touch sensitive processing apparatus, wherein the touch sensitive processing apparatus connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel for detecting a state of a first sensor of a transmitter approaching or touching the touch panel, wherein the touch sensitive processing method comprising: detecting a first electric signal received by one of the first and second electrodes in a first time period and a second electric signal received by one of the first and the second electrodes in a second time period; and 










a tip section; a first sensor; and a processing module, electrically coupled to the first sensor and the tip section, configured to transmit a first electric signal during a first time period and to transmit a fourth electric signal during a fourth time period, wherein the first electric signal represents a first digit of a digital sensing value of the first sensor in numeral system based on N, where N is bigger than 2, wherein the fourth electric signal represents a second digit of the digital sensing value of the first sensor in numeral system based on N, wherein a transmitting time length of the first electric signal relates to the first digit's value and a unit time length. 







14. A method for controlling a transmitter including a first sensor and a tip section, the method comprising: transmitting a first electric signal through the tip section during a first time period, wherein the first electric signal represents a first digit of a digital sensing value of the first sensor in numeral system based on N, where N is bigger than 2, transmitting a 


US 11181994 do not expressly disclose a touch sensitive processing apparatus, connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel for detecting a state of a first sensor of a transmitter approaching or touching the touch panel. 
But in similar art FALKENBURG a teach sensitive processing apparatus (fig. 1), connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis (fig. 1, conductive line 101 and 102) of a touch panel for detecting a state of a first sensor of a transmitter approaching (fig. 1-3) or touching the touch panel ([0029]). 

The motivation is to provide an intelligent stylus for use with a touch sensitive device.

Claims 2-13 and claims 15-27 are also rejected by the virtue of dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625